Citation Nr: 0608348	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-17 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1962 to January 
1965. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran and his spouse testified in support of these 
claims at a hearing held before a Decision Review Officer at 
the RO in March 2004.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims. 

2.  There is no medical evidence of a nexus between vertigo 
and the veteran's active service.

3.  During the entire period at issue in this appeal, the 
veteran had, at worst, level I hearing acuity in both ears.  

4.  The veteran's hearing loss disability picture is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  Vertigo was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2005).

2.  The criteria for entitlement to an initial compensable 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating 
these claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

During the course of this appeal, on March 3, 2006, the Court 
held that the aforementioned notice requirements apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of disability; (3) a connection 
between service and disability; (4) degree of disability; and 
(5) effective date of disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, slip op. at 14 (U.S. 
Vet. App. Mar. 3, 1996).  The Court further held that notice 
under the VCAA must inform the claimant that, if his service 
connection claim is granted, a disability rating and 
effective date will be assigned such award.  Id. 



1.  Claim for Service Connection

In this case, with regard to the claim of entitlement to 
service connection for vertigo, the RO provided the veteran 
VCAA notice by letter dated in March 2001, before deciding 
this claim in a rating decision dated in March 2002.  The 
timing of such notice thus reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the March 2002 notice letter, the RO acknowledged the 
veteran's claim for service connection, informed him of the 
evidence necessary to support that claim, identified the type 
of evidence that would best do so, notified him of the VCAA 
and VA's duties to notify and assist, and indicated that it 
was developing his claim for service connection pursuant to 
the duty to assist.  As well, the RO explained to the veteran 
how he could help develop his claim, including by identifying 
or sending directly to VA any information or evidence he 
wanted considered in support thereof.  The RO asked the 
veteran to notify the RO if he had no additional medical 
evidence to submit in support of his claim.  
 
Moreover, in multiple letters dated since December 1999, a 
rating decision dated in March 2002, a statement of the case 
issued in May 2003, and supplemental statements of the case 
issued since May 2004, the RO provided the veteran some of 
the same information furnished in the aforementioned VCAA 
notice letter.  As well, the RO identified the evidence it 
had received or requested, and not yet received, in support 
of the veteran's claim and the evidence it was responsible 
for securing.  The RO noted that it would make reasonable 
efforts to assist the veteran in obtaining all other 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records.  In addition, the RO explained the reasons for which 
it denied the veteran's claim, noted the evidence it had 
considered in doing so and the evidence still needed to 
substantiate that claim, and furnished the veteran the 
provisions pertinent to that claim, including those governing 
VA's duties to notify and assist.  

As well, the RO informed the veteran that it had attempted to 
obtain his service medical records, but had learned that 
those records were unavailable because they had been 
destroyed in a fire that occurred at the Records Management 
Center, a military records storage facility.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (holding that, where a 
veteran's service medical records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support his claim).  The RO asked the veteran to assist in 
reconstructing his service data by submitting copies of his 
service records, additional information regarding his 
service, and/or alternative types of evidence, including 
"buddy" statements, to support his claim.  

The RO also informed the veteran that it had used the NA 
Forms 13055 and 13075 he completed in an effort to obtain 
alternative types of information related to his service.  The 
RO explained that such extracts could be used in fire-related 
cases to provide more detailed service information, but that 
in the veteran's case, the alternative records did not 
contain any particular information that could be used to 
reconstruct the veteran's lost service medical records.  

2.  Claim for Higher Initial Evaluation

In this case, with regard to the veteran's claim for a higher 
initial evaluation, the RO provided the veteran VCAA notice 
by letter dated in April 2005, after initially deciding that 
claim in a statement of the case issued in May 2003.  In the 
April 2005 notice letter, the RO acknowledged the veteran's 
claim for a higher initial evaluation, informed him of the 
evidence necessary to support that claim, identified the type 
of evidence that would best do so, notified him of the VCAA 
and VA's duties to notify and assist, and indicated that it 
was developing his claim for a higher initial evaluation 
pursuant to the duty to assist.  As well, the RO identified 
the evidence it had received or requested, and not yet 
received, in support of the veteran's claim and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all other outstanding evidence provided he identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of his treatment 
records.  

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal reflects compliance with the 
requirements of the law as found by the Court in Pelegrini II 
and Dingess/Hartman.

Specifically, in a rating decision dated in March 2002, a 
statement of the case issued in May 2003, a letter dated in 
October 2004, and supplemental statements of the case issued 
since January 2005, the RO provided the veteran some of the 
same information noted in the VCAA notice letter.  As well, 
the RO explained the reasons for which it denied the 
veteran's claim, identified the evidence it had considered in 
so doing and the evidence still needed to substantiate that 
claim, and explained how it derived the initial disability 
evaluation at issue.  As well, the RO furnished the veteran 
all provisions pertinent to his claim.  

For the following reasons, any defect with respect to the 
timing of the April 2005 VCAA notice was harmless error.  
First, as previously indicated, in the aggregate, VA met the 
content notification requirements of the VCAA.  Second, in 
Pelegrini II, the Court recognized the need for, and the 
validity of, notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  Although, in this case, the 
VCAA was already in effect at the time the RO decided the 
veteran's claim, the only way that VA could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that the veteran filed to perfect his 
appeal to the Board.  This would be an absurd result, forcing 
the veteran to begin the appellate process anew.  Moreover, 
in reviewing determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and 
without providing any deference to the RO's prior decision.  
As such, the veteran is in no way prejudiced by having been 
provided notice after the initial RO decision.  Rather, he 
was afforded the appropriate opportunity to identify or 
submit additional evidence prior to the Board's consideration 
of his appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).  Because the content 
requirements of a VCAA notice have essentially been satisfied 
in regard to the veteran's claim, any error in not providing 
a single notice to the veteran covering all content 
requirements, or any error in timing, is harmless error and 
does not prejudice the veteran in the disposition of his 
claim for a higher initial evaluation.

B.  Duty to Assist

VA also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  First, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to his 
claims, including service medical records and VA and private 
treatment records.  As previously indicated, however, the 
veteran's service medical records could not be secured as 
they were destroyed in a fire.  

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In this case, based 
on this heightened obligation, the RO also endeavored to 
reconstruct the veteran's service file, but as indicated 
above, despite the veteran's help in this regard, the efforts 
yielded no crucial information.  


Second, with regard to the claim for a higher initial 
evaluation, the RO conducted medical inquiry by affording the 
veteran a VA examination, during which an examiner discussed 
the severity of the veteran's hearing loss.  The RO did not 
conduct medical inquiry in an effort to substantiate the 
veteran's service connection claim; however, a remand for 
such inquiry is unnecessary under 38 C.F.R. 
§ 3.159(c)(4)(i) (2005).  Contrary to the veteran's 
representative's assertion, set forth in an Appellant's Brief 
dated in February 2006, the record in this case includes a 
medical opinion regarding the etiology of the veteran's 
vertigo.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103. 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

A.  Service Connection

The veteran seeks service connection for vertigo (described 
as dizziness) on the basis that this condition first 
manifested in service at Fort Story in Virginia and has 
continued to affect him since service.  According to written 
statements submitted during the course of this appeal and a 
transcript of the veteran's hearing testimony, presented in 
March 2004, this condition developed secondary to ear damage 
caused by his exposure to in-service noise while firing guns.  
He allegedly sought treatment for such a condition in service 
in 1963, and after service, beginning in 1966 or 1967, and 
now takes medication to control such condition.  According to 
a written statement of the veteran's spouse, she knew the 
veteran since childhood, but never heard him complain of 
dizziness prior to entering service.  She reportedly first 
heard him express such a complaint a few months after they 
married.   

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for an organic disease of 
the nervous system if it is shown that a claimant served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and such disease 
manifested to a degree of 10 percent within one year from the 
date of discharge with no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The record is unclear whether the veteran currently has 
vertigo.  Post-service medical evidence, including private 
and VA treatment records dated since 1987, establish that the 
veteran has been treated for complaints of dizziness and 
vertigo since his discharge from service.  In 1996, he 
underwent a right middle cranial vestibular nerve section in 
response to such complaints.  The discharge summary notes a 
five to six year history of dysequilibrium and vertigo and a 
diagnosis of balance disturbance with Ménière's disease, 
right ear.  Since surgery, physicians have noted a history of 
vertigo and Ménière's disease, but the veteran has not 
recently complained of such a condition.  Despite this fact, 
the Board accepts as true that such a condition currently 
exists.  The question thus becomes whether this condition is 
related to service, or more specifically, to the veteran's 
alleged in-service noise exposure. 

One physician has addressed this matter.  In a letter dated 
in February 2000, Peter S. Roland, M.D., a private 
otolaryngologist, wrote that there is no good scientific data 
showing that vertigo can be caused by noise exposure except 
in rare cases where extremely high impulse noise results in a 
rupture of an inner ear membrane.  Dr. Roland indicated that 
there was nothing in the veteran's medical record or history, 
reported during treatment visits, which suggested that the 
veteran had sustained such an injury. 

There is no other medical opinion of record.  To prevail in 
this case, the record must include competent evidence 
establishing the existence of a current disability resulting 
from service.  In this case, the veteran has submitted no 
evidence other than his own assertions establishing that his 
vertigo is related to his active service, including his in-
service noise exposure.  These assertions are insufficient to 
establish the necessary nexus in this case as the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge to render a competent opinion on causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  

In the absence of a competent nexus opinion, the Board 
concludes that vertigo was not incurred in or aggravated by 
service.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of his claim.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.

B.  Higher Initial Evaluations

The veteran seeks a higher initial evaluation for bilateral 
hearing loss.  He claims that the noncompensable evaluation 
initially assigned this disability does not accurately 
reflect the severity of his hearing loss.  Such hearing loss 
allegedly interferes with his ability to hear and requires 
others to speak loudly. 

Disability evaluations are determined by evaluating the 
extent to which a claimant's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

The RO has evaluated the veteran's bilateral hearing loss as 
noncompensably (zero percent) disabling pursuant to 38 C.F.R. 
§ 4.85 Diagnostic Code (DC) 6100 (2005).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 (2005).  The degree 
of disability resulting from service-connected defective 
hearing is mechanically determined by applying the numeric 
designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using Tables VI, VIA and VII, 
identified in 38 C.F.R. § 4.85.

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2005).  
When the puretone threshold is 30 decibels or less at 1000 
hertz, and 70 decibels or more at 2000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2005).  

In this case, based on these criteria and for the reasons 
noted below, the evidence of record establishes that the 
veteran's hearing loss disability picture does not more 
nearly approximate the criteria for an initial compensable 
evaluation under DC 6100.  

Since discharge from service, the veteran has received VA and 
private treatment, including hearing aids, for high frequency 
neurosensory hearing loss bilaterally, and has undergone a VA 
examination of his hearing.  During a private treatment visit 
in March 1996, during which the veteran underwent a pure tone 
audiogram, an examiner noted average puretone decibel loss of 
5 in the left ear and 8 in the right ear and speech 
discrimination of 92 percent in the right ear and 100 percent 
in the left ear.  During a private treatment visit in July 
1996, during which the veteran underwent another pure tone 
audiogram, an examiner noted average puretone decibel loss of 
23 in the right ear and 12 in the left ear and speech 
discrimination of 100 percent in both ears.  

During a VA treatment visit in January 2003, an audiometer 
revealed the following pure tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
35
40
45
45
LEFT
10
20
20
35

These findings indicate average puretone decibel loss of 41 
in the right ear and 21 in the left ear.  The examiner noted 
speech recognition of 96 percent in the right ear and 100 
percent in the left ear.  



In October 2004, the veteran underwent a VA examination, 
during which an audiometer revealed the following pure tone 
thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
30
45
45
45
LEFT
10
20
25
40

An examiner noted average puretone decibel loss of 41 in the 
right ear and 24 in the left ear and speech discrimination of 
92 percent in the right ear and 100 percent in the left ear.  
He diagnosed mild to moderate sensorineural hearing loss in 
the right ear and mild high frequency sensorineural hearing 
loss in the left ear.  

The above evidence establishes that, during the entire period 
at issue in this case, the veteran had, at worst, level I 
hearing acuity in both ears.  The Board determined this by 
applying to Table VI the highest puretone threshold averages 
shown since discharge from service (41 in the right ear and 
24 in the left ear) and the lowest speech discrimination 
scores shown during the same time period (92 percent in the 
right ear and 100 percent in the left ear).  Under 38 C.F.R. 
§ 4.85, Table VII, DC 6100, these findings establish the 
veteran's entitlement to an initial noncompensable 
evaluation.  

In exceptional cases, a higher initial evaluation is 
available on an extraschedular basis.  In this case, however, 
there is no indication that the schedular criteria are 
inadequate to evaluate the veteran's service-connected 
bilateral hearing loss disability.  The veteran does not 
allege and the medical evidence does not establish that this 
disability, alone, causes marked interference with employment 
(beyond that contemplated in the evaluation assigned each 
disability), or necessitates frequent periods of 
hospitalization.  The veteran's claim does not, therefore, 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and the Board is not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition.  Therefore, the veteran may be awarded a higher 
evaluation in the future should his disability picture 
change.  See 38 C.F.R. § 4.1.  At present, however, the 
criteria for an initial compensable evaluation for bilateral 
hearing loss have not been met.  In reaching this decision, 
the Board considered the complete history of the disability 
at issue as well as the current clinical manifestations and 
the effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  The Board also 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is no approximate balance of positive 
and negative evidence of record, reasonable doubt could not 
be resolved in the veteran's favor.  Rather, as a 
preponderance of the evidence is against the veteran's claim, 
such claim must be denied.


ORDER

Service connection for vertigo is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


